Order of disposition, Family Court, New York County (Susan Larabee, J.), entered on or about June 29,1999, which, upon a finding of permanent neglect, terminated respondent’s parental rights to the subject child and committed her custody and guardianship to petitioner agency and the *174Commissioner of Social Services for the purposes of adoption, unanimously affirmed, without costs.
Clear and convincing evidence supports Family Court’s finding that, despite the agency’s diligent efforts, respondent permanently neglected the subject child by failing to plan for her return for more than a year after she had been placed with the agency (Social Services Law § 384-b [7] [a]; see Matter of Star Leslie W., 63 NY2d 136, 142-143). During the relevant one-year period, the last nine months of which respondent was incarcerated after having been released from a five-year incarceration at the beginning of the period, respondent failed to file a petition to establish paternity, complete drug rehabilitation and parenting skills training, or find work and appropriate housing, all of which the agency had discussed with him as necessary aspects of planning for the child’s future. Given that respondent was incarcerated at the time of the dispositional hearing and would remain so for at least a year after Family Court’s determination, and that respondent and the child never developed any real relationship, a suspended judgment was not in the child’s best interests (see Matter of Shaka Efion C., 207 AD2d 740). Concur — Tom, J.P., Sullivan, Rosenberger, Ellerin and Rubin, JJ.